 




EXHIBIT 10.1




SETTLEMENT AGREEMENT AND MUTUAL RELEASE




This Settlement Agreement and Mutual Release (the “Agreement”) dated as of
September 24, 2015 (the “Effective Date”) is entered into by and among:




1. V3 Capital Partners, LLC (hereinafter “V3”), with its primary business
address in 205 East 42nd Street-14FL, New York, NY 10017, together with Scot
Cohen, Oakway International Ltd. and North Haven Equities, LLC (hereinafter
collectively referred to with V3 as “V3 and Affiliates1”).




2. Gaurav Malhotra, Richard Abbe, Jonathan Rudney, Matthew Hull and Kyle Pollack
(collectively, the “Individuals”); and




3. Sibling Group Holdings, Inc. (hereinafter “SIBE”), with its primary business
address at 40279 Cotton Field Ave, Gonzales, LA 70737, together with its
affiliates (hereinafter collectively referred to with SIBE as “SIBE and
Affiliates”). For the avoidance of doubt, SIBE’s Affiliates shall include,
without limitation, Blended Schools Networks, Urban Planet Mobile and Shenzhen
City Qianhai Xinshi Education Management Co., Ltd (hereinafter referred to as
“Shenzhen Times”).




V3 and Affiliates, SIBE and Affiliates, and each of the Individuals are each and
respectively referred to as a “Party’, and collectively referred to herein as
the “Parties”.




BACKGROUND




WHEREAS, V3 and Affiliates, as well as the Individuals, facilitated, coordinated
and assisted Shenzhen Times’ investment into SIBE (hereinafter the “V3
Services”) and entered into an Advisory Fee Agreement with SIBE on January 18,
2015 (herein after the “Advisory Agreement”) pursuant to which consideration to
V3 from SIBE for the V3 Services is composed of certain cash, SIBE shares and
SIBE warrants (hereinafter the “Advisory Agreement Fees”);




WHEREAS, Shenzhen Times, SIBE and certain parties within V3 and Affiliates later
entered into a Securities Purchase Agreement dated as of March 6, 2015
(hereinafter the “SPA”) whereby Shenzhen Times and certain parties within V3 and
Affiliates (including Scot Cohen and Oakway International Ltd.) each purchased a
certain number of shares and warrants from SIBE. Warrants purchased under the
SPA are hereinafter referred to as the “SPA Warrants”;




WHEREAS, SIBE has already paid V3 and Affiliates as well as the Individuals
partial Advisory Agreement Fees in the amount of $100,000 in cash;  




WHEREAS, the Parties have conducted various discussions on revising the
consideration for the V3 Services contemplated under the Advisory Agreement Fees
(hereinafter the “Revised Consideration”).  The Revised Consideration agreed to
between the Parties requires that; (i) V3 and Affiliates would surrender and
cancel a number of their SPA Warrants such that the aggregate remaining SPA
Warrants held by V3 and Affiliates would be exercisable for Six Million One
Hundred Fifty-Seven Thousand One Hundred Forty-Three (6,157,143) shares of
SIBE’s common stock  and would have no further rights to SIBE  warrants, and
(ii) the Individuals would receive warrants to purchase Three Million Three
Hundred

——————

1 “Affiliates” shall mean and include, without limitation, any and all officers,
directors, shareholders, members, partners, trustees, parent companies, sister
companies, affiliates, subsidiaries, employers, designees, attorneys,
accountants, predecessors, successors, insurers, representatives, agents,
designees, authorized parties and entities and related entities and individuals
of a Party under this Agreement.











--------------------------------------------------------------------------------

Thirty-Three Thousand Three Hundred Thirty-Three (3,333,333)  shares of SIBE’s
common stock (hereinafter the “Individuals’ Warrants”) and would have no further
rights to SIBE  warrants, in each case in exchange for expedited payments for
the remaining amounts of cash due to be paid under the Advisory Agreement, as
well as an additional amount of cash to settle any and all matters, disputes
and/or claims, whether now existing or hereafter arising, related to the V3
Services and the Advisory Agreement, all in accordance with the terms and
conditions set forth in this Agreement.




NOW, THEREFORE, in consideration of the foregoing recitals and of the
conditions, covenants and agreements set forth below, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.

Mutual Releases.  

(a)

Effective upon each Party’s satisfaction of its obligations as provided in
Section 3 below, each of the Parties, on behalf of itself, themselves, and all
persons or entities claiming by, through or under them, and their respective
heirs, successors and assigns, hereby fully, completely and finally waives,
releases, remises, acquits, and forever discharges and covenants not to sue any
other Party with respect to any and all claims, demands, suits, obligations,
debts, liabilities, torts, covenants, contracts,  or causes of action of any
kind whatsoever, at law or in equity, including without limitation, from all
known and unknown charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts, penalties, fees, wages, expenses
(including attorneys’ fees and costs actually incurred) and punitive damages, of
any nature whatsoever, known or unknown, which any Party has, or may have had,
against any other Party, whether or not apparent or yet to be discovered, or
which may hereafter develop, for any acts or omissions related to or arising
from, directly or indirectly, (i) the V3 Services or (ii)  the Advisory
Agreement (hereinafter the “Settlement and Release”). Each of the Parties
represents and warrants that they have not assigned or otherwise transferred any
claim or cause of action released by this Agreement.




(b)

The Parties expressly waive and assume the risk of any and all claims for
damages which exist as of this date, but which they do not know or suspect to
exist, whether through ignorance, oversight, error, negligence, or otherwise,
and which, if known, would materially affect their respective decisions to enter
into this Agreement.  The Parties specifically do not, however, waive or release
any claim that may arise for breach of this Agreement.  

  

2.

No Transfer of SIBE Warrants. Each of V3 and Affiliates and the Individuals
hereby represents and warrants that as of the date of this Agreement, they have
not directly or indirectly assigned or transferred any of their SPA Warrants or
any other SIBE warrant or equity interest to any party other than V3 and
Affiliates or the Individuals. Each of V3 and Affiliates and the Individuals
hereby further represents and warrants that, to their individual and collective
knowledge, there are no other parties or individuals who were involved in the V3
Services and/or who may have a direct or indirect claim or demand for
compensation in form of cash, SIBE shares or SIBE warrants or any other SIBE
equity interests.

3.

Settlement and Release and Settlement Payment

i.

                          (a)      Cancellation of Warrants:  V3 and Affiliates
hereby agree to surrender and cancel, with immediate effect, all their SPA
Warrants (including any other SIBE warrants that were discussed, contemplated or
claimed to be issued by any Party) except for Six Million One Hundred
Fifty-Seven Thousand One Hundred Forty-Three (6,157,143) Warrant A shares (“V3
and Affiliates’





2




--------------------------------------------------------------------------------

Final Warrant A”), upon payment of the Settlement Payment (see definition
below). Specifically2,




Ø

Scot Cohen’s SPA Warrants are modified as follows:




Warrant A Shares: 3,078,572




Warrant B Shares: 0




Additional Warrants: 0




Ø

Oakway International Ltd.’s SPA Warrants are modified as follows:




Warrant A Shares: 3,078,571




Warrant B Shares: 0




Additional Warrants: 0




Ø

North Haven Equities, LLC: no SPA Warrants or SIBE shares.




Notwithstanding anything to the contrary, SIBE hereby acknowledges that this
settlement only effects the SPA Warrants and the warrants issued under the
Advisory Agreement and in no manner cancels or modifies any shares of common
stock of SIBE issued under the SPA or Advisory Agreement to the Parties.  V3 and
Affiliates hereby acknowledge and agree that following receipt of the Settlement
Payment (as defined below), SIBE and Affiliates may from time to time request
from V3 and Affiliates additional information, documentation, actions or
execution of documentation that is reasonably necessary or required in
connection with the cancellation of the SPA Warrants and V3 and Affiliates’
Final Warrant A (including any other SIBE warrants that were discussed,
contemplated or claimed by any of the Parties to be issued), including any
filings required with any government authorities including without limitation,
the United States or Chinese Securities and Exchange Commission. V3 and
Affiliates hereby agree that they shall, within five (5) business days
(hereinafter the “Information Provision Period”) from SIBE and Affiliates’
request date, provide any and all such requested information, documentation,
actions and execution of documentation.




ii.

Settlement Payment: Within three (3) business days after all Parties execute
this Agreement, SIBE shall transfer to the following bank account designated by
V3 and Affiliates, the sum of Six Hundred Forty-Four Thousand Dollars ($644,000)
(hereinafter the “Settlement Payment”):




Bank’s name:

Account holder’s name:

Account No.:

SWIFT code:




——————

2 Scot Cohen and Oakway International Ltd.’s total number of Warrant A shares
should be 6,157,143.





3




--------------------------------------------------------------------------------



(b)

SIBE hereby acknowledges and confirms its agreement and approval of the quantity
of Individuals’ Warrants previously duly issued to the Individuals as set forth
on Exhibit A.  Gaurav Malhotra, Richard Abbe, Jonathan Rudney, Matthew Hull and
Kyle Pollack each represents and warrants that he does not hold or own, directly
or indirectly, any other SIBE warrants issued by SIBE pursuant to the Advisory
Agreement, other than the respective Individuals’ Warrants set forth on Exhibit
A.  




4.

No Outstanding or Known Future Claims/Causes of Action. Each Party affirms that
it has not filed with any governmental agency, court or authority any type of
action or claim against any other Party, and currently knows of no existing act
or omission by any other Party that may constitute a claim or liability excluded
from the release set forth in Section 1 above.      

5.

Confidentiality.  The Parties and their respective counsel represent and agree
that, except for matters of public record as of the date of this Agreement, they
will keep the terms and contents of this Agreement confidential, and that they
will not hereinafter disclose the terms of this Agreement to other persons
except as compelled by applicable law or to individuals who have a need to know
about this Agreement and its contents, such as Parties’ legal counsel, tax
advisors, or other retained professional representatives, all of whom shall be
informed and bound by this confidentiality clause.  In no event will a Party
make or cause to be made any comment, written statement, or press release to any
member of the media concerning the fact of this settlement or the substance or
terms of this settlement

6.

Authority.  By signing below, each Party warrants and represents that the person
signing this Agreement on its behalf has authority to bind that Party and that
the Party’s execution of this Agreement is not in violation of any by-law,
covenants and/or other restrictions placed upon them by their respective
entities. Further, SIBE and V3 each represent and warrant that they each
 possess full authority to enter into this Agreement on behalf of their
respective affiliates to lawfully and effectively release the opposing Party as
set forth herein, free of any rights of settlement, approval, subrogation, or
other condition or impediment.  The undertaking under this Section by the
Parties includes specifically, without limitation, the representation and
warranty that no third party has now acquired or will acquire rights to present
or pursue any claims arising from or based upon the claims that have been
released herein.

7.

Entire Agreement.  The Parties represent and agree that no promise, inducement,
or agreement other than as expressed herein has been made to them and that this
Agreement is fully integrated and supersedes all prior agreements and
understandings, including without limitation, the Advisory Agreement and any
other discussions between the Parties in regards to the V3 Services, the
Advisory Agreement or any settlement of claims or causes of action related
thereto.

8.

Voluntary and Informed Assent.  The Parties represent and agree that they each
have read and fully understand this Agreement, that they are fully competent to
enter into and sign this Agreement, and that they are executing this Agreement
voluntarily, free of any duress or coercion.

9.

Governing Law and Jurisdiction.  The laws of the State of Texas shall apply to
and control any interpretation, construction, performance or enforcement of this
Agreement.  The Parties agree that the exclusive jurisdiction for any legal
proceeding arising out of or relating to this Agreement shall be the exclusively
in the state and federal courts sitting in the City of Austin, State Texas and
all Parties hereby waive any challenge to personal jurisdiction or venue in
these courts.

10.

Construction.  This Agreement shall be construed as if the Parties jointly
prepared it, and any uncertainty or ambiguity shall not be interpreted against
any one Party.





4




--------------------------------------------------------------------------------



11.

Modification.  No oral agreement, statement, promise, undertaking,
understanding, arrangement, act or omission of any Party, occurring subsequent
to the date hereof may be deemed an amendment or modification of this Agreement
unless reduced to writing and signed by the Parties hereto or their respective
successors or assigns.

12.

Severability.  The Parties agree that if, for any reason, a provision of this
Agreement is held unenforceable by any court of competent jurisdiction, this
Agreement shall be automatically conformed to the law, and otherwise this
Agreement shall continue in full force and effect.

13.

Number.  Whenever applicable within this Agreement, the singular shall include
the plural and the plural shall include the singular.

14.

Headings.  The headings of paragraphs herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.

15.

Counterparts.  This Agreement may be executed in several counterparts and all
counterparts so executed shall constitute one agreement binding on all Parties
hereto, notwithstanding that all the Parties are not signatories to the original
or the same counterpart.  Facsimile signatures shall be accepted the same as an
original signature.  A photocopy of this Agreement may be used in any action
brought to enforce or construe this Agreement.

16.

No Waiver.  No failure to exercise and no delay in exercising any right, power
or remedy under this Agreement shall impair any right, power or remedy which any
Party may have, nor shall any such delay be construed to be a waiver of any such
rights, powers or remedies or an acquiescence in any breach or default under
this Agreement, nor shall any waiver of any breach or default of any Party be
deemed a waiver of any default or breach subsequently arising.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.




 

Sibling Group Holdings, Inc.

 

 

 

 

By:

/s/ Dave Saba

 

 

(Dave Saba)

 

 

Its Chief Operating Officer

 

 

 

 

V3 Capital Partners, LLC

 

 

 

 

By:

/s/ Scot Cohen

 

 

(Scot Cohen)

 

 

Its Managing Member

 

 

 

 

Oakway International Ltd

 

 

 

 

By:

/s/ Salim Bahadurali Hussein Jiwan Hirji

 

 

(Salim Bahadurali Hussein Jiwan Hirji)

 

 

Its Director

 

 

 

 

North Haven Equities, LLC

 

 

 

 

By:

/s/ Scot Cohen

 

 

(Scot Cohen)

 

 

Its Director





5




--------------------------------------------------------------------------------

[Signatures]




 

Individuals

 

 

 

 

Gaurav Malhotra:

/s/ Gaurav Malhotra

 

 

 

 

Richard Abbe:

/s/ Richard Abbe

 

 

 

 

Jonathan Rudney:

/s/ Jonathan Rudney

 

 

 

 

Matthew Hull:

/s/ Matthew Hull

 

 

 

 

Kyle Pollack:

/s/ Kyle Pollack








6




--------------------------------------------------------------------------------




Exhibit A




Individuals’ Warrants




The attached Individual Warrants are confirmed for Gaurav Malhotra, Richard
Abbe, Jonathan Rudney, Matthew Hull and Kyle Pollack:




Rich Abbe

 

1,250,000

Gaurav Malhotra

 

1,250,000

Jonathan Rudney

 

500,000

Matt Hull

 

250,000

Kyle Pollack

 

83,333








7


